 

-IN THE UNITED STATES DISTRICT COURT

FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA : 1:20CR281-1
Vv.
ANDREW BOYLAN GADDY PLEA AGREEMENT

NOW COME the United States of America, by and through Matthew
G.T. Martin, United States Attorney for the Middle District of North Carolina,
and the defendant, ANDREW BOYLAN GADDY, in his own person and
through his attorney, Amos G. Tyndall, and state as follows:

1. The defendant, ANDREW BOYLAN GADDY, is presently under
Indictment in case number 1:20CR281-1, which charges him in object one of
Count One with a violation of Title 21, United States Code, Sections 846 and
841(b)(1)(A), conspiracy to distribute 5 kilograms or more of a mixture and

substance containing a detectable amount of cocaine hydrochloride: which in

object two of Count One charges him with a violation of Title 21, United States
Code, Sections 846 and 841(b)(1)(B), conspiracy to distribute 100 kilograms or
more of a mixture and substance containing a detectable amount of
marihuana; which charges him in object one of Count Two with a violation of
Title 18, United States Code, Sections 1956(a)(1)(B)@) and 1956(h), conceal or

disguise the nature, location, source, ownership, or control of the proceeds of

 

Case 1:20-cr-00281-TDS Document 71 Filed 11/25/20 Page 1of13
 

unlawful activity, that is, conspiracy to distribute cocaine hydrochloride and
marihuana; and which charges him in object two of Count Two with a violation
of Title 18, United States Code, Sections 1956(a)(1)(B) Gi) and 1956(h), avoid a
transaction reporting requirement under Federal law,

2. The defendant, ANDREW BOYLAN GADDY, will enter a
voluntary plea of guilty to object one of Count One and object one of Count Two
of the Indictment herein. The nature of these charges and the elements of
these charges, which must be proved by the United States beyond a reasonable
doubt before the defendant can be found guilty thereof, have been explained to
him by his attorney.

a. The defendant, ANDREW BOYLAN GADDY, understands
that as to object one of Count One of the Indictment herein, he shall be
sentenced to a term of imprisonment of not less than ten years, nor more than
life, a fine not to exceed $10,000,000, or both. If any person derived pecuniary
gain from the offense, or if the offense resulted in pecuniary loss to a person
other than the defendant, ANDREW BOYLAN GADDY, the defendant may, in
the alternative, be fined not more than the greater of twice the gross gain or
twice the gross loss unless the Court determines that imposition of a fine in
this manner would unduly complicate or prolong the sentencing process. Any
sentence imposing a term of imprisonment shall impose a term of supervised

release of at least five years in addition to such term of imprisonment.
2

 

Case 1:20-cr-00281-TDS Document 71 Filed 11/25/20 Page 2 0f13
 

b. The defendant, ANDREW BOYLAN GADDY, understands
that the maximum term of imprisonment provided by law for object one of
Count Two of the Indictment is not more than twenty years, and the Maximum
fine for the object one of Count Two of the Indictment is $500,000, or twice the
value of the property involved in the transaction, whichever is greater, or both.
If any person derived pecuniary gain from the offense, or if the offense resulted
in pecuniary loss to a person other than the defendant, ANDREW BOYLAN
GADDY, the defendant may, in the alternative, be fined not more than the
greater of twice the gross gain or twice the gross loss unless the Court
determines that imposition of a fine in this manner would unduly complicate
or prolong the sentencing process. The fine provisions are subject to the
provisions of Title 18, United States Code, Section 3571, entitled Sentence of
Fine.

a. The defendant, ANDREW BOYLAN GADDY, also

understands that, as to object one of Count Two of the Indictment, the Court

may include as a part of the sentence a requirement that the defendant be
placed on a term of supervised release of not more than three years after
imprisonment, pursuant to Title 18, United States Code, Section 3583.

d. The defendant, ANDREW BOYLAN GADDY, further
understands that the sentence to be imposed upon him is within the discretion

of the sentencing court subject to the statutory maximum and mandatory
3

 

Case 1:20-cr-00281-TDS Document 71 Filed 11/25/20 Page 3o0f13
 

minimum penalties set forth above. The sentencing court is not bound by the
sentencing range prescribed by the United States Sentencing Guidelines.
Nevertheless, the sentencing court is required to consult the Guidelines and
take them into account when sentencing. In so doing, the sentencing court will
first calculate, after making the appropriate findings of fact, the sentencing
range prescribed by the Guidelines, and then will consider that range as well
as other relevant factors set forth in the Guidelines and those factors set forth
in Title 18, United States Code, Section 3553(a) before imposing the sentence.
e. The defendant, ANDREW BOYLAN GADDY, understands
that if he is not a citizen of the United States that entering a plea of guilty may
have adverse consequences with respect to his immigration status. The
defendant, ANDREW BOYLAN GADDY, nevertheless wishes to enter a
voluntary plea of guilty regardless of any immigration consequences his guilty
plea might entail, even if such consequence might include automatic removal
and possibly permanent exclusion from the United States. The defendant,
ANDREW BOYLAN GADDY, further understands that in the event he is a
naturalized citizen, entering a plea of guilty may result in denaturalization
proceedings being instituted against him leading to his removal and possible
permanent exclusion from the United States.
3. By voluntarily pleading guilty to object one of Count One and

object one of Count Two of the Indictment herein, the defendant, ANDREW
4

 

Case 1:20-cr-00281-TDS Document 71 Filed 11/25/20 Page 4 0f13
 

BOYLAN GADDY, knowingly waives and gives up his constitutional rights to
plead not guilty, to compel the United States to prove his guilt beyond a
reasonable doubt, not to be compelled to incriminate himself, to confront and
cross-examine the witnesses against him, to have a jury or Judge determine his
guilt on the evidence presented, and other constitutional rights which attend
a defendant on trial in a criminal case.

4, The defendant, ANDREW BOYLAN GADDY, is going to plead
guilty to object one of Count One and object one of Count Two of the Indictment
herein because he is, in fact, guilty and not because of any threats or promises.

5. The extent of the plea bargaining in this case is as follows:

a. Upon the acceptance by the Court of a guilty plea by the
defendant, ANDREW BOYLAN GADDY, to object one of Count One and object
one of Count Two of the Indictment herein, and at the conclusion of the
sentencing hearing thereon, the United States will not oppose a motion to

dismiss object two of Count One and object two of Count Two of the Indictment

as to the defendant, ANDREW BOYLAN GADDY. This portion of the Plea
Agreement is made pursuant to Rule 11(c)(1)(A) of the Federal Rules of
Criminal Procedure.

b. It is understood that if the Court determines at the time of
sentencing that the defendant, ANDREW BOYLAN GADDY, qualifies for a 2-

point decrease in the offense level under Section 3E1.1(a) of the Sentencing
5

 

Case 1:20-cr-00281-TDS Document 71 Filed 11/25/20 Page 5of13
 

 

Guidelines and that the offense level prior to the operation of Section 3E1.1(a)
is 16 or greater, then the United States will recommend a decrease in the
offense level by 1 additional level pursuant to Section 3E1.1(b) of the
Sentencing Guidelines. This portion of the Plea Agreement is made pursuant
to Rule 11(c)(1)(B) of the Federal Rules of Criminal Procedure.

c. The defendant, ANDREW BOYLAN GADDY, agrees that
the substances involved in the offense alleged in object one of Count One of the
Indictment herein for which he is accountable is 5 kilograms or more of a
mixture and substance containing a detectable amount of cocaine
hydrochloride.

d. The defendant, ANDREW BOYLAN GADDY. hereby
abandons interest in, and consents to the official use, destruction, or other
disposition of each item seized and/or maintained by any law enforcement
agency during the course of the investigation, unless such item is specifically
provided for in another section of this plea agreement. The defendant,
ANDREW BOYLAN GADDY, waives any and all notice of any proceeding to
implement the official use, destruction, or other disposition of such items.

e. The defendant, ANDREW BOYLAN GADDY, waives all
rights, whether asserted directly or through a representative, to request or
receive from any department or agency of the United States any record

pertaining to the investigation or prosecution of this case under the authority
6

 

Case 1:20-cr-00281-TDS Document 71 Filed 11/25/20 Page 6 of13
 

of the Freedom of Information Act, 5 U.S.C. § 552, or the Privacy Act of 1974,
5 U.S.C. § 552a, and all subsequent amendments thereto.

f. Rule 11(f) of the Federal Rules of Criminal Procedure and
Rule 410 of the Federal Rules of Evidence ordinarily limit the admissibility of
statements made by a defendant during the course of plea proceedings. The
defendant, ANDREW BOYLAN GADDY, knowingly and voluntarily waives
the protections of these rules as it relates to plea proceedings. If the defendant,
ANDREW BOYLAN GADDY, pleads guilty and later seeks to withdraw such
guilty plea (or seeks to directly appeal or collaterally attack such conviction),

any statement made at the plea proceedings in connection with such plea, and

any leads derived therefrom, shall be admissible for any and all purposes.

 

 

Case 1:20-cr-00281-TDS Document 71 Filed 11/25/20 Page 7 of 13
 

 

h. It is further agreed that the defendant, ANDREW BOYLAN

GADDY, entirely waives his right to collaterally attack his conviction and
sentence on any ground and by any method, including but not limited to a
motion filed pursuant to Title 28, United States Code, Section 2255. The only
exceptions are that the defendant, ANDREW BOYLAN GADDY, may
collaterally attack his conviction and sentence if: (1) the court enters a sentence
above the statutory maximum; (2) the court enters a sentence based on an
unconstitutional factor, such as race, religion, national origin, or gender; (3)
the claim is based on ineffective assistance of counsel; or (4) the claim is based

on prosecutorial misconduct not known to the defendant at the time of his

guilty plea.
6. With regard to forfeiture, the United States and the defendant,

ANDREW BOYLAN GADDY, agree as follows:

a. The defendant, ANDREW BOYLAN GADDY, knowingly and
voluntarily consents and agrees to forfeit to the United States: (1) pursuant to
Title 21, United States Code, Section 853, any property constituting, or derived

from, any proceeds obtained, directly or indirectly, as the result of the offense
8

 

Case 1:20-cr-00281-TDS Document 71 Filed 11/25/20 Page 8 of 13
 

charged in object one of Count One, and any property used, or intended to be
used, in any manner or part, to commit, or to facilitate the commission of, such
violation; and (2) pursuant to Title 18, United States Code, Section 982(a)(1),
any property, real or personal, involved in the offense charged in object one of
Count Two. The defendant specifically consents to the entry of a forfeiture
money judgment against him in the amount of $50,000.00, and acknowledges
that this sum constitutes the amount of proceeds subject to forfeiture based on
each of the offenses to which he is pleading guilty.

b. If any of the property described above, as a result of any act
or omission of the defendant: (1) cannot be located upon the exercise of due
diligence; (2) has been transferred or sold to, or deposited with, a third party;
(3) has been placed beyond the jurisdiction of the court; (4) has been
substantially diminished in value; or (5) has been commingled with other
property which cannot be divided without difficulty, then the United States of

America shall be entitled to forfeiture of substitute property pursuant to Title

21, United States Code, Section 853(p) and Title 28, United States Code,

Section 2461(c).

c. The defendant agrees to identify all assets over which he
exercises or exercised control, directly or indirectly, within the past six years,

or in which he has or had during that time any financial interest.

 

 

Case 1:20-cr-00281-TDS Document 71 Filed 11/25/20 Page 9of13
 

d. The defendant agrees to take all steps as requested by the
government to pass clear title of any assets subject to forfeiture to the United
States, including but not limited to surrender of title and execution of
documents necessary to transfer his interests in such property. The defendant
further agrees to take necessary steps to insure that assets which may be
subject to forfeiture, including substitute assets, are not sold, disbursed,
wasted, hidden or otherwise made unavailable for forfeiture, and to testify
truthfully in any judicial forfeiture proceeding.

e. The defendant further agrees to waive all interest in any
such asset in any administrative or judicial forfeiture proceeding, whether
criminal or civil, state or federal. The defendant agrees to consent to the entry
of orders of forfeiture for such property and waives the requirements of Federal
Rules of Criminal Procedure 32.2 and 48(a) regarding notice of the forfeiture
in the charging instrument, announcement of the forfeiture at sentencing, and

incorporation of the forfeiture in the judgment. Defendant acknowledges that

he understands that the forfeiture of assets is part of the sentence that may be
imposed in this case and waives any failure by the court to advise him of this,
pursuant to Rule 11(b)(1)G@), at the time his guilty plea is accepted

f, The defendant knowingly and voluntarily waives his right to
a jury trial on the forfeiture of assets. The defendant further knowingly and

voluntarily waives all constitutional, legal and equitable claims, defenses and
10

 

 

Case 1:20-cr-00281-TDS Document 71 Filed 11/25/20 Page 10 of 13
 

challenges to the forfeiture of assets in any proceeding, administrative,
criminal or civil, any jeopardy defense or claim of double jeopardy, and any

claim or defense under the Eighth Amendment to the United States

Constitution.

g. The defendant knowingly and voluntarily agrees and
understands the abandonment, civil administrative forfeiture, civil judicial
forfeiture, or criminal forfeiture of the property shall not be treated as
satisfaction of any assessment, fine, restitution, cost of imprisonment, or any
other penalty this Court may impose upon the defendant in addition to the
forfeiture.

h. The defendant agrees that the forfeiture provisions of this
plea agreement are intended to, and will, survive him, notwithstanding the
abatement of any underlying criminal conviction after the execution of this
agreement. The forfeitability of any particular property pursuant to this

agreement shall be determined as if defendant had survived, and that

determination shall be binding upon defendant’s heirs, successors and assigns
until the forfeiture, including any money judgment amount, is collected in full.

7. The defendant, ANDREW BOYLAN GADDY, agrees that
pursuant to Title 18, United States Code, Section 3613, all monetary penalties,
including restitution imposed by the Court, shall be due immediately upon

judgment and subject to immediate enforcement by the United States. The
11

 

Case 1:20-cr-00281-TDS Document 71 Filed 11/25/20 Page 11 of13
 

defendant agrees that if the Court imposes a schedule of payments, the
schedule of payments shall be merely a schedule of minimum payments and
shall not be a limitation on the methods available to the United States to

enforce the judgment.

8. The defendant, ANDREW BOYLAN GADDY, agrees that his debt
resulting from the criminal monetary penalties due under the criminal
judgment will be submitted to the Treasury Offset Program even if he is
current in his payments under any Court imposed payment schedule.

9. It is further understood that the United States and the defendant,
ANDREW BOYLAN GADDY, reserve the right to bring to the Court's attention
any facts deemed relevant for purposes of sentencing.

10. The defendant, ANDREW BOYLAN GADDY, further understands
and agrees that pursuant to Title 18, United States Code, Section 3013, for any
offense committed on or after October 11, 1996, the defendant shall pay an

assessment to the Court of $100 for each offense to which he is pleading guilty.

This payment shall be made at the time of sentencing by cash or money order
made payable to the Clerk of the United States District Court. If the defendant
is indigent and cannot make the special assessment payment at the time of
sentencing, then the defendant agrees to participate in the Inmate Financial

Responsibility Program for purposes of paying such special assessment.

12

 

Case 1:20-cr-00281-TDS Document 71 Filed 11/25/20 Page 12 of 13
11. No agreements, representations, or understandings hava bew1
made between the parties in this case other than those which are explicitly set
forth in this Plea Agreement, and none will be entered into unless executed i1
Writing and signed by all the parties.

This the 40 day of _( ¢toluy , o090.

(a

 

 

MATTHEW G.T. MARTIN AMOS G. TYNDALL
United States Attorney Attorney for Defendant
~ fw ee ot
Lardita Heiter > EEK Cree
SANDRA J. TON ANDREWAO GADDY“ “7
NCSB #14118 Defendant
First Assistant
United States Attorney

101 S, Edgeworth St., 4th Floor
Greensboro; NC 27401
336/383-5351

(BH

13

 

Case 1:20-cr-00281-TDS Document 71 Filed 11/25/20 Page 13 of 13
